                                            Case 3:20-cv-02273-JD Document 5 Filed 06/16/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID SABINO QUAIR,                                   Case No. 20-cv-02273-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                           TO AMEND
                                   9

                                  10     SAN MATEO COUNTY SUPERIOR
                                         COURT, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  14   has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                            Case 3:20-cv-02273-JD Document 5 Filed 06/16/20 Page 2 of 4




                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS

                                  12          Plaintiff seeks money damages with respect to improprieties concerning his conviction and
Northern District of California
 United States District Court




                                  13   interference with his attempts to challenge the conviction. In order to recover damages for an

                                  14   allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

                                  15   unlawfulness would render a conviction or sentence invalid, a plaintiff suing under 42 U.S.C. §

                                  16   1983 must prove that the conviction or sentence has been reversed on direct appeal, expunged by

                                  17   executive order, declared invalid by a state tribunal authorized to make such determination, or

                                  18   called into question by a federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey,

                                  19   512 U.S. 477, 486-487 (1994). A claim for damages relating to a conviction or sentence that has

                                  20   not been invalidated is not cognizable under § 1983. Id. at 487.

                                  21          The United States Supreme Court has recognized that some officials perform special

                                  22   functions which, because of their similarity to functions that would have been immune when

                                  23   Congress enacted § 1983, deserve absolute protection from damages liability. Buckley v.

                                  24   Fitzsimmons, 509 U.S. 259, 268-69 (1993). This immunity extends to individuals performing

                                  25   functions necessary to the judicial process. Miller v. Gammie, 335 F.3d 889, 895-96 (9th Cir.

                                  26   2003). Under the common law, judges, prosecutors, trial witnesses, and jurors were absolutely

                                  27   immune for such critical functions. Id. at 896. The Court has taken a “functional approach” to the

                                  28   question of whether absolute immunity applies in a given situation, meaning that it looks to “the
                                                                                         2
                                            Case 3:20-cv-02273-JD Document 5 Filed 06/16/20 Page 3 of 4




                                   1   nature of the function performed, not the identity of the actor who performed it.” Buckley, 509

                                   2   U.S. at 269 (1993) (quoting Forrester v. White, 484 U.S. 219, 229 (1988)). Thus, state actors are

                                   3   granted absolute immunity from damages liability in suits under § 1983 only for actions taken

                                   4   while performing a duty functionally comparable to one for which officials were immune at

                                   5   common law. Miller, 335 F.3d at 897.

                                   6          Plaintiff alleges that he signed a plea agreement to serve 39 months but the abstract of

                                   7   judgment was altered without his knowledge, and reflects the term is only 16 months. Plaintiff

                                   8   states he has sought judicial review of his conviction, but his attempts have been thwarted by court

                                   9   staff. Presumably, plaintiff feels he should have been released from custody by this time. He

                                  10   names as defendants many judicial employees of the San Mateo County Superior Court.

                                  11          To the extent plaintiff seeks money damages regarding his underlying conviction, his claim

                                  12   is barred by Heck. Plaintiff has not shown that his conviction has been reversed or expunged.
Northern District of California
 United States District Court




                                  13   Plaintiff has presented only a few allegations concerning how court staff interfered with his

                                  14   challenges to his conviction. The complaint is dismissed, and plaintiff will be provided one

                                  15   opportunity to amend. He must identify specific defendants and describe how they violated his

                                  16   constitutional rights in light of the legal standards set forth above.

                                  17                                              CONCLUSION

                                  18          1.      The complaint is DISMISSED with leave to amend. The amended complaint must

                                  19   be filed within twenty-eight (28) days of the date this order is filed and must include the caption

                                  20   and civil case number used in this order and the words AMENDED COMPLAINT on the first

                                  21   page. Because an amended complaint completely replaces the original complaint, plaintiff must

                                  22   include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  23   Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to

                                  24   amend within the designated time will result in the dismissal of this case.

                                  25          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  26   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  27   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  28   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of
                                                                                           3
                                            Case 3:20-cv-02273-JD Document 5 Filed 06/16/20 Page 4 of 4




                                   1   Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 16, 2020

                                   4

                                   5
                                                                                       JAMES DONATO
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              4
